                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 1 of 19 Page ID #:1




                                                                                    1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                      Michael J. Kump (SBN 100983)
                                                                                    2   mkump@kwikalaw.com
                                                                                      Jonathan P. Steinsapir (SBN 226281)
                                                                                    3   jsteinsapir@kwikalaw.com
                                                                                      Nicholas C. Soltman (SBN 277418)
                                                                                    4   nsoltman@kwikalaw.com
                                                                                      808 Wilshire Boulevard, 3rd Floor
                                                                                    5 Santa Monica, California 90401
                                                                                      Telephone: 310.566.9800
                                                                                    6 Facsimile: 310.566.9850
                                                                                    7 Attorneys for Plaintiffs Kim Kardashian
                                                                                      West and Kimsaprincess, Inc.
                                                                                    8
                                                                                                            UNITED STATES DISTRICT COURT
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                      KIMSAPRINCESS INC., a California          Case No. 2:19-cv-10415
                                                                                   12 corporation, and KIMBERLY
                                                                                      KARDASHIAN WEST, an individual,           COMPLAINT FOR:
                                                                                   13
                                                                                                   Plaintiffs,                  (1) COPYRIGHT INFRINGEMENT
                                                                                   14                                           [17 U.S.C. § 501];
                                                                                            vs.
                                                                                   15                                           (2) INFRINGEMENT OF
                                                                                      CHARLES RUNELS, an individual,            REGISTERED MARK [15 U.S.C.
                                                                                   16 CELLULAR MEDICINE                         § 1114];
                                                                                      ASSOCIATION, aka AMERICAN
                                                                                   17 COSMETIC CELLULAR MEDICINE                (3) FALSE ASSOCIATION [15
                                                                                      ASSOCIATION, a Nevada corporation,        U.S.C. § 1125(a)];
                                                                                   18 ADVANCED DERMATOLOGY &
                                                                                      COSMETIC LASER CARE, A                    (4) VIOLATION OF THE RIGHT
                                                                                   19 MEDICAL CORPORATION, a                    OF PUBLICITY; AND
                                                                                      California corporation, and
                                                                                   20 1 through 100, inclusive,                 (5) CALIFORNIA COMMON LAW
                                                                                                                                TRADEMARK INFRINGEMENT
                                                                                   21               Defendants.
                                                                                                                                DEMAND FOR JURY TRIAL
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 2 of 19 Page ID #:2




                                                                                    1                INTRODUCTION AND FACTUAL BACKGROUND
                                                                                    2         1.    Kim Kardashian West is a world-famous media and entertainment
                                                                                    3 personality, model, businesswoman, and entrepreneur. Ms. Kardashian has spent
                                                                                    4 considerable time, energy and resources developing her career and is generally
                                                                                    5 credited as the first (and most successful) social media “influencer.” As of this
                                                                                    6 filing, Ms. Kardashian has over 148 million followers on Instagram and almost 62
                                                                                    7 million on Twitter.
                                                                                    8         2.    Along with her family, Ms. Kardashian has starred for twelve years on
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 E!’s hit reality television series Keeping Up with the Kardashians (“KUWTK”).
                                                                                   10 KUWTK has also spawned various spin-offs, such as Kourtney and Kim Take New
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 York and Kourtney and Kim Take Miami. In addition to her television presence, Ms.
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12 Kardashian is active in the fashion and cosmetics sectors. In 2017, she launched her
                                                                                   13 own cosmetics company and beauty line, KKW Beauty, as well as a fragrance line,
                                                                                   14 KKW Fragrance. Her most valuable property, however, remains her name and
                                                                                   15 likeness.
                                                                                   16         3.    Defendant Charles Runels is a doctor in Alabama. In characteristically
                                                                                   17 self-promoting fashion, he describes himself alternatively as the “Orgasm Doctor”
                                                                                   18 and the “Calvin Klein of medicine.” To that end, while he appears to maintain a
                                                                                   19 small practice in Alabama, most of his time is spent touting the various cosmetic
                                                                                   20 procedures he has purported to trademark—including, as relevant here, the Vampire
                                                                                   21 Facial (as well as the Orgasm Shot, the Vampire Facelift, and the Vampire Breast
                                                                                   22 Lift). To hear Runels tell it, the point of medical trademarking is to “protect patients
                                                                                   23 by limiting advertising of these procedures to providers who agree to follow specific
                                                                                   24 methods and to use FDA approved devices,” in much the same way that “a Calvin
                                                                                   25 Klein tag goes on a garment manufactured by another person but who follows Mr.
                                                                                   26 Klein’s design.” But the “protection” of patients who have never heard of Runels,
                                                                                   27 let alone been treated by him, does not pay the bills. The real goal, as the New York
                                                                                   28
                                                                                                                                  2
                                                                                                                             COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 3 of 19 Page ID #:3




                                                                                    1 Times pointed out in 2011, was to charge other doctors $47 a month to promote their
                                                                                    2 Vampire Facelifts.1
                                                                                    3         4.    As it turns out, over the last decade, that number has doubled. As
                                                                                    4 Runels admitted in a filing with the U.S. Patent and Trademark Office, as of
                                                                                    5 December 2017 he was charging “over 650 medical providers” about $190,000 per
                                                                                    6 month from licensing fees for approximately 2000 “licenses.” Notably, these
                                                                                    7 licenses are themselves the subject of a cancellation proceeding, which alleges,
                                                                                    8 among other things, that Runels’ registrations of the “Vampire” trademarks (i.e.,
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 Vampire Facelift, Vampire Nipplelift, Vampire O Shot, and Vampire Facial) are
                                                                                   10 fraudulent, because he “neither exercises, nor has the right to exercise, any
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 supervision or control” over the “licensed” medical services performed by medical
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12 providers across the nation. Runels’ entire licensing apparatus appears to be a naked
                                                                                   13 pay-to-play scheme—if applicants can pay the monthly fee, they are approved.
                                                                                   14 Unsurprisingly, his misdeeds are not limited to unscrupulous licensing activities and
                                                                                   15 shakedown letters to so-called “infringers” (what he calls the thousands of medical
                                                                                   16 providers who do not “license” his various ill-begotten trademarks). Runels has also
                                                                                   17 misappropriated the names and likenesses of some of the most famous women in the
                                                                                   18 world, including Ms. Kardashian.
                                                                                   19         5.     When he is not trying to sell “licenses” or tweeting out links that
                                                                                   20 either quote him or refer to one of his “trademarked” procedures,2 Runels serves as
                                                                                   21 the President, Secretary, Treasurer, and Director of his co-defendant, the Cellular
                                                                                   22 Medicine Association (“CMA”). (The CMA also operates through the similar-
                                                                                   23 sounding, but not legally incorporated, “American Cosmetic Cellular Medicine
                                                                                   24
                                                                                            1
                                                                                              Catherine Saint Louis, ‘Vampire Face-Lifts’: Smooth at First Bite, NY
                                                                                   25 Times (Mar. 2, 2011).
                                                                                   26       2
                                                                                              In one 24-hour span this month, Runels’ Twitter handle @TempleRepair (or
                                                                                      more likely the bot he set up for this purpose) posted 24 different links, more of
                                                                                   27 which were “dead” than from 2019.
                                                                                   28
                                                                                                                                 3
                                                                                                                             COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 4 of 19 Page ID #:4




                                                                                    1 Association” (“ACCMA”).) Despite the bland name, evocative of a legitimate trade
                                                                                    2 group, the organization that he founded is short on “scientists” and “research” into
                                                                                    3 “cellular medicine” and long on, you guessed it, licensing—or, as the CMA calls it,
                                                                                    4 “certification.” Indeed, it is no coincidence that Runels has as many “licensees”
                                                                                    5 (2,000) as the CMA has members. For example, when applicants click on the
                                                                                    6 “application to become a Provider (or to renew license [sic]) of the Vampire Facial®
                                                                                    7 Procedure ($47 application fee, then monthly),” which “[i]ncludes 5 bottles of
                                                                                    8 Altar™ Cream,” the “application” form is indistinguishable from the “checkout”
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 screen greeting any online shopper:
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12
                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                 4
                                                                                                                            COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 5 of 19 Page ID #:5




                                                                                    1         6.    On information and belief, in addition to “certifying” medical providers
                                                                                    2 (i.e., processing their payments), the CMA/ACCMA provides marketing materials
                                                                                    3 to members such as Defendant Advanced Dermatology & Cosmetic Laser Care
                                                                                    4 (“Advanced Dermatology”). Advanced Dermatology is a dermatology practice in
                                                                                    5 Valencia, California. It is listed on the Vampire Facial website’s “member”
                                                                                    6 directory (www.vampirefacial.com/members/directory). In July 2019, a patient at
                                                                                    7 Advanced Care (who was not there for a Vampire Facial) saw the pamphlet below:
                                                                                    8
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12
                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25         7.    While “the Kardashians”—or, more accurately, Ms. Kardashian and her
                                                                                   26 sister Kourtney—did “get” a Vampire Facial, it was seven years ago. And they had
                                                                                   27 certainly never licensed their name in connection with the procedure.
                                                                                   28
                                                                                                                                 5
                                                                                                                            COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 6 of 19 Page ID #:6




                                                                                    1         8.      Upon further investigation, Ms. Kardashian was horrified to discover
                                                                                    2 that her name and likeness were plastered all over Runels’ website
                                                                                    3 (www.vampirefacial.com). Just below a post disclaiming any association with the
                                                                                    4 Vampire Facial provider from which patients had contracted HIV is a photo
                                                                                    5 captioned, “Bar [Refaeli] & Kim Receive the Vampire Facial® Procedure.” (Refaeli
                                                                                    6 is a world-famous supermodel.)
                                                                                    7
                                                                                    8
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12
                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                              Figure 1: Vampire Facial homepage
                                                                                   25
                                                                                   26         9.      That is not the only image of Ms. Kardashian on the homepage, either.
                                                                                   27 Just below is another photograph of Ms. Kardashian that she herself had taken and
                                                                                   28 posted to Instagram, captioned in large blue font, “Kim Kardashian immediately
                                                                                                                                     6
                                                                                                                                  COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 7 of 19 Page ID #:7




                                                                                    1 after her famous Vampire Facial® Procedure.” The two photographs appear side-by-
                                                                                    2 side below:
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9
                                                                                   10          \                                                 Figure 2: www.vampirefacial.com
                                                                                         Figure 3: @kimkardashian verified account
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11    (https://www.instagram.com/p/WsspMAuS2A/)
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12          10.      Incredibly, for someone who complains that he has “been forced to
                                                                                   13 employ a full-time staff to identify and stop providers who use any or all of his
                                                                                   14 trademarks without license,”3 Runels has also used Ms. Kardashian’s name and
                                                                                   15 likeness elsewhere on his website.
                                                                                   16                 A YouTube video on the home page (which is itself a screengrab of the
                                                                                   17                   homepage with the video playing on a sidebar) features both of the
                                                                                   18                   aforementioned pictures of Ms. Kardashian.
                                                                                   19                 Another article, titled “The Secret Legal Story Behind Kim
                                                                                   20                   Kardashian’s Famous ‘Vampire’ Selfie & Altar™ … the Latest
                                                                                   21                   Vampire Skin Therapy™,” reads in pertinent part: “Recently, People
                                                                                   22                   reported on Kim Kardashian’s most famous selfie—her face covered in
                                                                                   23                   blood after a Vampire Facial®. Here’s the legal story behind the photo;
                                                                                   24
                                                                                   25          3
                                                                                               Charles Runels, Infringement, Cellular Medicine Association (May 15,
                                                                                      2018), online at
                                                                                   26 https://cellularmedicineassociation.org/infringement/#.XdXUBFdKiUk (adding that
                                                                                      he has sent “communications” to “several hundred infringers throughout the country
                                                                                   27 to stop using his trademarks”).
                                                                                   28
                                                                                                                                        7
                                                                                                                                     COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 8 of 19 Page ID #:8




                                                                                    1                 how Dr. Charles Runels, MD created the legal mechanism of the
                                                                                    2                 Vampire Facial® procedure to protect women from life threatening
                                                                                    3                 diseases.” (https://www.vampirefacial.com/the-secret-legal-story-
                                                                                    4                 behind-the-most-famous-celebrity-selfie-ever/#.XcsNYlVKi70).
                                                                                    5                Finally, a video titled “WARNING: Vampire Facial New Mexico—
                                                                                    6                 How to find the a [sic] licensed Vampire Facial® provider …”
                                                                                    7                 explicitly links Ms. Kardashian to the procedure: “… what the heck is a
                                                                                    8                 vampire facial? It's a very particular way of using an FDA-approved kit
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9                 to prepare blood to go back on the face, which is what Kim Kardashian
                                                                                   10                 had. I know for a fact the physician who did that was using an FDA-
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11                 approved kit done in the right way, so there’s absolutely no worry.”
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12                 (https://www.vampirefacial.com/warning/#.Xc9iH1VKi70).
                                                                                   13         11.     As if to highlight the blatant opportunism, one day after Ms.
                                                                                   14 Kardashian’s attention-grabbing Instagram post, Beverly Hills RN, another CMA
                                                                                   15 “member,” issued a press release distancing itself from Ms. Kardashian’s procedure.
                                                                                   16 Quoting “the only approved national trainer for the Vampire Facelift and Vampire
                                                                                   17 Facial,” who “was trained by the inventor of the procedure, Dr. Charles Runels,” the
                                                                                   18 release explained Ms. Kardashian’s was “NOT the ideal treatment” because
                                                                                   19         Firstly, I saw that they drew a great amount of blood in what looked to
                                                                                   20         be a very large syringe. Normally, only about 8 cc’s or ml’s of blood
                                                                                   21         is drawn … a very small amount equivalent to a tablespoon. Secondly,
                                                                                   22         the physician was dropping the red blood on to her face...again NOT
                                                                                   23         the way the procedure is done when done correctly. … Lastly, the
                                                                                   24         procedure should not be painful. Granted, she did not use numbing
                                                                                   25         crÃme [sic] because she may have already been pregnant (another
                                                                                   26         issue) but when done correctly, the Vampire Facelift and the Vampire
                                                                                   27         Facial should not be uncomfortable, bloody, or require a lot of blood!
                                                                                   28 (https://www.newswire.com/did-kim-kardashian-really-have/216112) In other
                                                                                                                                   8
                                                                                                                              COMPLAINT
                                                                                        Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 9 of 19 Page ID #:9




                                                                                    1 words, when Ms. Kardashian’s gory procedure threatened to bring disrepute to
                                                                                    2 Runels, he and his “trainer” disclaimed any association with her. But years later,
                                                                                    3 when her star had risen even further, the procedure was suddenly “done in the right
                                                                                    4 way.”
                                                                                    5         12.     Runels’ scheme to misappropriate Ms. Kardashian’s hard-earned
                                                                                    6 popularity without her permission is so pervasive that she features prominently in,
                                                                                    7 of all places, his LinkedIn profile. Quite literally, on his profile page, her photo is
                                                                                    8 twice as large as his, as seen below.
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12
                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26         Figure 4: Charles Runels LinkedIn profile (https://www.linkedin.com/in/charles-runels-
                                                                                              md-80633211)
                                                                                   27
                                                                                   28
                                                                                                                                           9
                                                                                                                                     COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 10 of 19 Page ID #:10




                                                                                    1         13.    When Ms. Kardashian reached out to Runels and his trademark
                                                                                    2 attorney to demand that he cease using her name and likeness without her consent,
                                                                                    3 he not only refused to take down the pictures of her and references to her; he had the
                                                                                    4 temerity to demand that she pay him.
                                                                                    5         14.    The Defendants’ use of Ms. Kardashian’s name and likeness is not, and
                                                                                    6 never has been, authorized. The Defendants have never sought Ms. Kardashian’s
                                                                                    7 permission to use her as a “face” for their products and services, and Ms.
                                                                                    8 Kardashian has never given such permission. Ms. Kardashian’s actual endorsement
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 for a nationwide campaign such as this would command a fee well into eight figures
                                                                                   10 (assuming she would even agree to do such a campaign, which she most assuredly
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 would not).
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12         15.    Setting aside the monetary value, however, it is Ms. Kardashian’s
                                                                                   13 choice whether or not to commercially endorse another party’s goods and services.
                                                                                   14 Runels and CMA took that choice away from her when they decided to prominently
                                                                                   15 use her name and likeness in commercial advertising without her permission. Runels
                                                                                   16 and CMA took that choice away from her when they decided to prominently use her
                                                                                   17 name and likeness in commercial advertising without seeking her permission.
                                                                                   18 Runels and CMA had no right to do this and, by this action, Ms. Kardashian seeks to
                                                                                   19 hold the Defendants accountable for its blatant disregard of her well-established
                                                                                   20 rights under state and federal law.
                                                                                   21                                         PARTIES
                                                                                   22         16.    Plaintiff Kim Kardashian West is a citizen of California and resides in
                                                                                   23 this judicial district. Plaintiff Kimsaprincess, Inc., is a California corporation, with
                                                                                   24 its principal place of business in Los Angeles County. Kimsaprincess administers
                                                                                   25 certain personal services of Ms. Kardashian in the entertainment industry and is the
                                                                                   26 owner of numerous trademarks associated with Ms. Kardashian’s services, name,
                                                                                   27 and likeness.
                                                                                   28
                                                                                                                                  10
                                                                                                                              COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 11 of 19 Page ID #:11




                                                                                    1         17.    On information and belief, Defendant Charles Runels is a citizen of and
                                                                                    2 resides in Alabama. On information and belief, Defendant Cellular Medicine
                                                                                    3 Association is a Nevada corporation with its principal place of business in Fairhope,
                                                                                    4 Alabama. On information and belief, Defendant Advanced Dermatology &
                                                                                    5 Cosmetic Laser Care is a California corporation, with its principal place of business
                                                                                    6 in Valencia, California.
                                                                                    7         18.    Plaintiffs are ignorant of the true names and capacities of Defendants
                                                                                    8 DOES 1 through 100 and therefore sues these Defendants by such fictitious names.
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 Plaintiffs will amend this complaint to allege these Defendants’ true names and
                                                                                   10 capacities when ascertained. Each of these Defendants is responsible and liable in
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 some manner for the events alleged herein and the damages caused thereby.
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12                              JURISDICTION AND VENUE
                                                                                   13         19.    This is a civil action arising under federal law: namely, the Copyright
                                                                                   14 Act of 1976, 17 U.S.C. § 101 et seq., and the Lanham Act of 1946, 15 U.S.C.
                                                                                   15 §§ 1051, et seq. This Court has original jurisdiction over the federal claims pursuant
                                                                                   16 to 28 U.S.C. §§ 1331 and 1338(a). This Court has supplemental jurisdiction over the
                                                                                   17 state law claims pursuant to 28 U.S.C. § 1367(a), as those claims are so related to
                                                                                   18 the federal claims that they form part of the same case or controversy.
                                                                                   19         20.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(a)
                                                                                   20 because this is a civil action arising under an Act of Congress relating to copyrights
                                                                                   21 and defendants or their agents reside in or may be found in this judicial district.
                                                                                   22 Venue is also proper under 28 U.S.C. § 1391(b), because a substantial part of the
                                                                                   23 events or omissions giving rise to the claims occurred in this district or a substantial
                                                                                   24 part of property that is the subject of the action is situated in this district.
                                                                                   25                               FIRST CLAIM FOR RELIEF
                                                                                   26                        Copyright Infringement – 17 U.S.C. § 501
                                                                                   27         21.    Plaintiffs repeat and reallege all prior allegations of the Complaint.
                                                                                   28
                                                                                                                                    11
                                                                                                                               COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 12 of 19 Page ID #:12




                                                                                    1        22.    Ms. Kardashian is the owner of the still photograph, VAMPIRE
                                                                                    2 FACIAL SELFIE, which has been registered with the United States Copyright
                                                                                    3 Office (Reg. No. VA0002177635) (“the Photograph”). The Photograph was
                                                                                    4 registered on November 14, 2019.
                                                                                    5        23.    Runels has used, and continues to use, the Photograph without consent
                                                                                    6 or license from Ms. Kardashian.
                                                                                    7        24.    To the extent it may not have directly used the Photograph, the CMA
                                                                                    8 is liable for such infringements because Runels is, for purposes of infringement
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 here, its agent. The CMA is also liable for such infringements pursuant to either or
                                                                                   10 both the doctrines of vicarious infringement and contributory infringement.
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11        25.    As a result of Runels and the CMA’s acts and omissions as described
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12 above, Ms. Kardashian has suffered damages and will continue to suffer damages in
                                                                                   13 an amount that is presently unknown.
                                                                                   14        26.    Runels’ and the CMA’s infringement entitles Ms. Kardashian to
                                                                                   15 recover its actual damages and Runels’ and the CMA’s profits attributable to the
                                                                                   16 infringement.
                                                                                   17        27.    Runels and the CMA’s infringement was willful.
                                                                                   18        28.    Runels and the CMA’s infringement of Ms. Kardashian’s copyright has
                                                                                   19 caused and will cause irreparable harm to Ms. Kardashian that cannot be fully
                                                                                   20 compensated by money. Because Ms. Kardashian has no adequate remedy at law,
                                                                                   21 she is entitled to appropriate injunctive relief prohibiting Runels and CMA from
                                                                                   22 further unauthorized use of the Photograph.
                                                                                   23                          SECOND CLAIM FOR RELIEF
                                                                                   24                 Infringement of a Registered Mark – 15 U.S.C. § 1114
                                                                                   25        29.    Plaintiffs repeat and reallege all prior allegations of the Complaint.
                                                                                   26        30.    Plaintiff Kimsaprincess, Inc. is the owner of the mark, KIM
                                                                                   27 KARDASHIAN, (“the Mark”), which is registered on the principal register under
                                                                                   28 USPTO Reg. No. 4516079. Ms. Kardashian performs the services associated with
                                                                                                                                12
                                                                                                                            COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 13 of 19 Page ID #:13




                                                                                    1 the Mark and has consented to the registration of this mark in the name of
                                                                                    2 Kimsaprincess, Inc.. Plaintiffs’ use of the mark in commerce predates Defendants'
                                                                                    3 use.
                                                                                    4         31.   Runels, the CMA, and Advanced Dermatology (collectively,
                                                                                    5 “Defendants”) have used, and continue to use the Mark in commerce in connection
                                                                                    6 with the sale, offering for sale, distribution and advertising of their respective goods
                                                                                    7 and services, along with the goods and services of persons associated with Runels.
                                                                                    8 This use is not, and has never been, authorized by Plaintiffs.
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9         32.   Defendants’ use of the Mark is likely to cause confusion, or to cause
                                                                                   10 mistake or to deceive consumers as to the affiliation, association, connection,
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 endorsement, or sponsorship of Plaintiffs with Defendants.
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12         33.   Runels and the CMA have used, and continue to use, the Mark with
                                                                                   13 prior knowledge of Plaintiffs’ rights therein, and with the intent to capitalize on and
                                                                                   14 trade on the established goodwill of Plaintiffs. Their use of the Mark was in bad
                                                                                   15 faith and with knowledge (or reckless disregard of the fact) that such use would
                                                                                   16 cause confusion, mistake and deception.
                                                                                   17         34.   As a result of Defendants’ conduct alleged above, Plaintiffs have
                                                                                   18 suffered, and will continue to suffer, damages in an amount to be proven at trial, but
                                                                                   19 not less than a number well into seven figures. Plaintiffs are further entitled to
                                                                                   20 disgorge Defendants of all their profits under the Lanham Act. Runels and the
                                                                                   21 CMA’s willful infringement and misconduct is of such a nature that an award
                                                                                   22 trebling the amount of damages is necessary and appropriate under the Lanham Act.
                                                                                   23         35.   As a result of Defendants’ conduct, Plaintiffs have suffered and will
                                                                                   24 continue to suffer irreparable harm unless their conduct is enjoined and restrained by
                                                                                   25 this Court.
                                                                                   26         36.   Runels and the CMA’s misconduct is such that this is an “exceptional”
                                                                                   27 case within the meaning of the Lanham Act, entitling Plaintiffs to recover their
                                                                                   28 reasonable attorney’s fees.
                                                                                                                                 13
                                                                                                                             COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 14 of 19 Page ID #:14




                                                                                    1                             THIRD CLAIM FOR RELIEF
                                                                                    2               False Association or Endorsement – 15 U.S.C. § 1125(a)
                                                                                    3         37.   Plaintiffs repeat and reallege all prior allegations of the Complaint.
                                                                                    4         38.   Plaintiff Kim Kardashian West is a world-famous popular media and
                                                                                    5 entertainment personality, model, businesswoman entrepreneur, and social media
                                                                                    6 influencer. Ms. Kardashian’s name and likeness is famously associated with
                                                                                    7 Plaintiffs and conjures up Ms. Kardashian’s identity and persona in the minds of the
                                                                                    8 public.
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9         39.   Defendants have used, and continue to use, Ms. Kardashian’s name,
                                                                                   10 likeness, identity, and persona in its advertisements in order to confuse the public
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 into believing that Plaintiffs sponsor, endorse and are associated with Vampire
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12 Facial. In fact, Plaintiffs do not sponsor or endorse Vampire Facial, and they are not
                                                                                   13 associated with Defendants.
                                                                                   14         40.   As a result of Defendants’ unauthorized use of Ms. Kardashian’s name,
                                                                                   15 likeness, identity, and persona, the public is mistakenly confused that Plaintiffs
                                                                                   16 sponsor, endorse and are associated with Defendants and the Vampire Facial.
                                                                                   17         41.   Defendants have used, and continue to use, Ms. Kardashian’s name,
                                                                                   18 likeness, identity, and persona with prior knowledge of Plaintiffs’ rights therein, and
                                                                                   19 with the intent to capitalize on and trade on the established goodwill of Plaintiffs.
                                                                                   20 Runels and the CMA’s use of Ms. Kardashian’s name, likeness, identity, and
                                                                                   21 persona is in bad faith and with knowledge (or reckless disregard of the fact) that
                                                                                   22 such use would cause confusion, mistake and deception.
                                                                                   23         42.   As a result of Defendants’ conduct alleged above, Plaintiffs have
                                                                                   24 suffered, and will continue to suffer, damages in an amount to be proven at trial, but
                                                                                   25 not less than a number well into seven figures. Plaintiffs are further entitled to
                                                                                   26 disgorge Defendants of all of its profits under the Lanham Act. Runels and the
                                                                                   27 CMA’s willful infringement and misconduct is of such a nature that an award
                                                                                   28 trebling the amount of damages is necessary and appropriate under the Lanham Act.
                                                                                                                                 14
                                                                                                                             COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 15 of 19 Page ID #:15




                                                                                    1         43.   As a result of Defendants’ conduct, Plaintiffs have suffered and will
                                                                                    2 continue to suffer irreparable harm unless their conduct is enjoined and restrained by
                                                                                    3 this Court.
                                                                                    4         44.   Runels and the CMA’s misconduct is such that this is an “exceptional”
                                                                                    5 case within the meaning of the Lanham Act, entitling Plaintiffs to recover their
                                                                                    6 reasonable attorney’s fees.
                                                                                    7                            FOURTH CLAIM FOR RELIEF
                                                                                    8               Violation of the Right to Publicity Under California Law
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9         45.   Plaintiffs repeat and reallege all prior allegations of the Complaint.
                                                                                   10         46.   Plaintiff Kimberly Kardashian West’s name and likeness is widely
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 known and closely associated with Plaintiffs. Defendants’ unauthorized use of Ms.
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12 Kardashian’s name and likeness invokes Ms. Kardashian’s identity in the minds of
                                                                                   13 the public. The unauthorized use of Ms. Kardashian’s name and likeness is
                                                                                   14 prohibited both by California common law and by California Civil Code § 3344.
                                                                                   15         47.   As a result of Defendants’ intentional and unauthorized use of Ms.
                                                                                   16 Kardashian’s name and likeness in its advertising, Plaintiffs have suffered and will
                                                                                   17 continue to suffer damages in an amount to be proven at trial, but not less than a
                                                                                   18 number well into seven figures.
                                                                                   19         48.   As a result of Defendants’ conduct, Plaintiffs have suffered and will
                                                                                   20 continue to suffer irreparable harm unless their conduct is enjoined and restrained by
                                                                                   21 this Court.
                                                                                   22         49.   Runels and the CMA’s misappropriation of Ms. Kardashian’s name and
                                                                                   23 likeness was done with an intent to injure Plaintiffs and to subject Plaintiffs to cruel
                                                                                   24 and unjust hardship in conscious disregard of Plaintiffs’ rights. Such acts were done
                                                                                   25 willfully, maliciously, and oppressively. Plaintiffs are, therefore, entitled to an
                                                                                   26 additional award of punitive and exemplary damages in an amount sufficient to
                                                                                   27 punish Runels and the CMA and to deter them from committing such acts in the
                                                                                   28 future.
                                                                                                                                  15
                                                                                                                              COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 16 of 19 Page ID #:16




                                                                                    1                             FIFTH CLAIM FOR RELIEF
                                                                                    2                 (California Common Law Trademark Infringement)
                                                                                    3         50.   Plaintiffs repeat and reallege all prior allegations of the Complaint.
                                                                                    4         51.   Plaintiff Kimberly Kardashian West is a world-famous popular media
                                                                                    5 and entertainment personality, model, businesswoman entrepreneur, and social
                                                                                    6 media influencer. Ms. Kardashian’s name and likeness is famously associated with
                                                                                    7 Plaintiffs and conjures up Ms. Kardashian’s identity and persona in the minds of the
                                                                                    8 public.
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9         52.   Defendants have used, and continue to use, Ms. Kardashian’s name,
                                                                                   10 likeness, identity, and persona in its advertisements in order to confuse the public
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11 into believing that Plaintiffs sponsor, endorse and are associated with Vampire
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12 Facial. In fact, Plaintiffs do not sponsor or endorse Vampire Facial, and they are not
                                                                                   13 associated with Defendants.
                                                                                   14         53.   As a result of Defendants’ unauthorized use of Ms. Kardashian’s name,
                                                                                   15 likeness, identity, and persona, the public was mistakenly confused into believing
                                                                                   16 that Plaintiffs sponsor, endorse and are associated with Defendants and the Vampire
                                                                                   17 Facial.
                                                                                   18         54.   Defendants have used, and continue to use, Ms. Kardashian’s name,
                                                                                   19 likeness, identity, and persona with prior knowledge of Plaintiffs’ rights therein, and
                                                                                   20 with the intent to capitalize on and trade on the established goodwill of Plaintiffs.
                                                                                   21 Runels and the CMA’s use of Ms. Kardashian’s name, likeness, identity, and
                                                                                   22 persona was in bad faith and with knowledge (or reckless disregard of the fact) that
                                                                                   23 such use would cause confusion, mistake and deception.
                                                                                   24         55.   As a result of Defendants’ misconduct, Plaintiffs have suffered and will
                                                                                   25 continue to suffer damages in an amount to be proven at trial, but not less than a
                                                                                   26 number well into seven figures.
                                                                                   27         56.   As a result of Defendants’ conduct, Plaintiffs have suffered and will
                                                                                   28 continue to suffer irreparable harm unless their conduct is enjoined and restrained by
                                                                                                                                 16
                                                                                                                             COMPLAINT
                                                                                     Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 17 of 19 Page ID #:17




                                                                                    1 this Court.
                                                                                    2         57.   Runels and the CMA’s misappropriation of Ms. Kardashian’s name,
                                                                                    3 likeness, identity, and persona, with prior knowledge of Plaintiffs’ rights therein,
                                                                                    4 was done with an intent to injure Plaintiffs and to subject Plaintiffs to cruel and
                                                                                    5 unjust hardship in conscious disregard of Plaintiffs’ rights, and such acts were done
                                                                                    6 willfully, maliciously, and oppressively. Plaintiffs are, therefore, entitled to an
                                                                                    7 additional award of punitive and/or exemplary damages in an amount sufficient to
                                                                                    8 punish Runels and the CMA and to deter them from committing such acts in the
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9 future.
                                                                                   10                                PRAYER FOR RELIEF
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11         WHEREFORE, Plaintiffs pray for relief as follows:
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12         A.    For a temporary restraining order, as well as preliminary and permanent
                                                                                   13 injunctive relief, prohibiting Defendants from any use of the Photograph, any use of
                                                                                   14 the Mark, and any use of Ms. Kardashian’s name, likeness, identity or persona;
                                                                                   15         B.    For damages according to proof at trial;
                                                                                   16         C.    For disgorgement of profits under the Copyright Act, the Lanham Act
                                                                                   17 and under California law;
                                                                                   18         D.    For treble damages under the Lanham Act against Runels and the
                                                                                   19 CMA;
                                                                                   20         E.    For punitive and exemplary damages for Runels and the CMA’s
                                                                                   21 violations of Plaintiffs’ rights of publicity and their California common law
                                                                                   22 trademark rights;
                                                                                   23         F.    For pre-judgment and post-judgment interest according to proof;
                                                                                   24         G.    For a declaration that Runels and the CMA have infringed Ms.
                                                                                   25 Kardashian’s copyrights, trademarks and right to publicity, as set out above, and that
                                                                                   26 such infringements were willful;
                                                                                   27         H.    For attorneys’ fees and costs of suit pursuant to 15 U.S.C. § 1117, 17
                                                                                   28 U.S.C. §§ 505 and 1203, and any and all other sources of law; and
                                                                                                                                  17
                                                                                                                              COMPLAINT
                                                                                    Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 18 of 19 Page ID #:18




                                                                                    1      I.    For such other relief as may be just and proper.
                                                                                    2
                                                                                    3 DATED: December 9, 2019           KINSELLA WEITZMAN ISER
                                                                                                                        KUMP & ALDISERT LLP
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                                                        By:         /s/ Michael Kump
                                                                                    7                                         Michael J. Kump
                                                                                    8                                         Attorneys for Plaintiffs Kimberly
                                                                                                                              Kardashian West and Kimsaprincess, Inc.
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12
                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                              18
                                                                                                                         COMPLAINT
                                                                                    Case 2:19-cv-10415 Document 1 Filed 12/09/19 Page 19 of 19 Page ID #:19




                                                                                    1                          DEMAND FOR JURY TRIAL
                                                                                    2      On all issues so triable, Plaintiffs hereby demand a trial by jury.
                                                                                    3
                                                                                    4 DATED: December 9, 2019             KINSELLA WEITZMAN ISER
                                                                                                                          KUMP & ALDISERT LLP
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                                                          By:         /s/ Michael Kump
                                                                                    8                                           Michael J. Kump
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    9                                           Attorneys for Plaintiffs Kimberly
                                                                                                                                Kardashian West and Kimsaprincess, Inc.
                                                                                   10
                                             TEL 310.566.9800 • FAX 310.566.9850




                                                                                   11
                                               808 WILSHIRE BOULEVARD, 3RD FLOOR




                                                                                            /670378
                                                SANTA MONICA, CALIFORNIA 90401




                                                                                   12
                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                19
                                                                                                                           COMPLAINT
